FOR THE FIFTH CIRCUIT



                             No. 02-10155
                           Summary Calendar


UNITED STATES OF AMERICA

               Plaintiff - Appellee

     v.

STEPHEN L. BAXTER

               Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:01-CR-37-1-Y
                       --------------------
                          August 15, 2002

Before KING, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit
Judges.

PER CURIAM:*

     Stephen L. Baxter, having entered a conditional guilty plea

to possession of methamphetamine with intent to distribute, has

appealed the district court’s denial of his motion to suppress

the evidence seized as a result of a search of his automobile.

He also seeks relief on the ground that his written inculpatory

statement should be suppressed.    We AFFIRM.

     Baxter argues that the district court erred in its

determination that under the totality of the circumstances his

oral consent to search his automobile was voluntary.   Baxter has

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10155
                                -2-

failed to demonstrate that the district court clearly erred in

its finding that he consented voluntarily.   See United States v.

Tompkins, 130 F.3d 117, 121-22 (5th Cir. 1997).

     Alternatively, Baxter contends that his consent to search

did not extend to a plastic bag that was tied shut, which the

investigating officer found in the trunk of the car.    Baxter’s

reliance on Florida v. Jimeno, 500 U.S. 248 (1991), is misplaced.

     Baxter contends that his written inculpatory statement

should be suppressed because it was induced by a remark made by

his interrogator and by the search of his automobile.    The

district court did not formally rule on Baxter’s oral motion to

suppress this statement made at the conclusion of the suppression

hearing.   Baxter waived his right to seek relief on this point by

failing to obtain the approval of the court and the consent of

the government, and to reserve the right in writing.    See

FED. R. CRIM. P. 11(a)(2); United States v. Bell, 966 F.2d 914,

915-16 (5th Cir. 1992).

     JUDGMENT AFFIRMED.